UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (99.5%)(a) Shares Value Australia (5.2%) Abacus Property Group (R) $3,965,008 Alesco Corp., Ltd. (S) Beach Petroleum, Ltd. BlueScope Steel, Ltd. Charter Hall Office REIT (R) Crane Group, Ltd. (S) Flight Centre, Ltd. Incitec Pivot, Ltd. ING Industrial Fund Kagara Zinc, Ltd. (NON) MacArthur Coal, Ltd. Nufarm, Ltd. (NON) (S) Pacific Brands, Ltd. (NON) Sigma Pharmaceuticals, Ltd. (NON) Sims Group, Ltd. Valad Property Group (NON)(R) Wotif.com Holdings, Ltd. Austria (1.4%) ANDRITZ AG Bank Austria Creditanstalt AG (F)(NON) CA Immobilien Anlagen AG (NON) EVN AG (S) Wienerberger AG (NON) Belgium (0.7%) AGFA-Gevaert NV (NON) Euronav NV Gimv NV UCB SA Bermuda (0.4%) Hiscox, Ltd. Brazil (0.4%) Empresa Brasileira de Aeronautica SA (Embraer) ADR Canada (6.5%) Canaccord Capital, Inc. Consolidated Thompson Iron Mines, Ltd. (NON) Dorel Industries, Inc. Class B Enerplus Resources Fund (Unit) Ensign Energy Services, Inc. Harry Winston Diamond Corp. (NON) Industrial Alliance Insurance and Financial Services, Inc. Inmet Mining Corp. InnVest Real Estate Investment Trust (R) Lundin Mining Corp. (NON) Methanex Corp. Pason Systems, Inc. Peyto Energy Trust units Precision Drilling Trust (Units) (NON) Quadra Mining, Ltd. (NON) Sherritt International Corp. TMX Group, Inc. Trican Well Service, Ltd. Western Coal Corp. (NON) China (2.4%) AAC Acoustic Technologies Holdings, Inc. Hidili Industry International Development, Ltd. Hopson Development Holdings, Ltd. (NON) Kingboard Chemical Holdings, Ltd. Perfect World Co., Ltd. ADR (NON) (S) Shanda Interactive Entertainment, Ltd. ADR (NON) (S) Sinofert Holdings, Ltd. (NON) SRE Group, Ltd. TPV Technology, Ltd. Denmark (1.5%) Dampskibsselskabet Torm A/S (NON) (S) East Asiatic Co., Ltd. A/S (S) GN Store Nord (NON) H. Lundbeck A/S Sydbank A/S (NON) Finland (0.9%) Cramo OYJ (NON) Jaakko Poyry Group OYJ Tieto OYJ France (5.2%) Air France-KLM (NON) Beneteau SA (NON) (S) CNP Assurances Dassault Systemes SA Havas Advertising SA IMS-International Metal Service (NON) Ingenico M6-Metropole Television Nexans SA Nexity Publicis Group SA Rexel SA (NON) SEB SA Teleperformance Germany (4.5%) Carl Zeiss Meditec AG Celesio AG Deutsche Lufthansa AG (NON) Draegerwerk AG & Co., KGaA (Preference) ElringKlinger AG Gildemeister AG (S) HeidelbergCement AG Heidelberger Druckmaschinen AG (NON) Krones AG (NON) MTU Aero Engines Holding AG Norddeutsche Affinerie AG Puma AG Rudolf Dassler Sport Rheinmetall AG Stada Arzneimittel Wincor Nixdorf AG Greece (0.7%) Mytilineos Holdings SA (NON) Public Power Corp. SA Titan Cement Co. SA Hong Kong (1.5%) Dah Sing Financial Group Dah Sing Financial Holdings, Ltd. (Rights) (NON) Industrial & Commercial Bank of China VTech Holdings, Ltd. Wing Hang Bank, Ltd. India (0.9%) Hindalco Industries, Ltd. Satyam Computer Services., Ltd. (NON) Tata Iron & Steel Co., Ltd. Indonesia (0.2%) Medco Energi Internasional Tbk PT Ireland (1.2%) Kingspan Group PLC United Business Media, Ltd. PLC United Drug PLC Italy (3.3%) A2A SpA Arnoldo Mondadori Editore SpA (NON) (S) Buzzi Unicem SpA (S) Danieli & Co. SpA Fondiaria SAI SpA (S) Gemina SpA (NON) Hera SpA Iride SpA Merloni Electtrodomestici SpA Milano Assicurazioni SpA Piaggio & C. SpA (S) Recordati SpA Saras SpA (NON) Japan (22.7%) ADEKA Corp. Advance Residence Investment Corp. (NON)(R) Aeon Delight Co., Ltd. Aica Kogyo Co., Ltd. Amano Corp. Aoyama Trading Co., Ltd. ASKUL Corp. Brother Industries, Ltd. Canon Electronics, Inc. Canon Sales Co., Inc. Capcom Co., Ltd. Central Glass Co., Ltd. Chiyoda Integre Co., Ltd. Circle K Sunkus Co., Ltd. Daifuku Co., Ltd. Dainippon Sumitomo Pharma Co., Ltd. Disco Corp. (S) FCC Co., Ltd. H2O Retailing Corp. Hitachi Chemical Co., Ltd. Hitachi High-Technologies Corp. Horiba, Ltd. Ibiden Co., Ltd. Itochu Techno-Solutions Corp. Japan Aviation Electronics Industry, Ltd. Japan Petroleum Exploration Co. Japan Real Estate Investment Corp. (R) JSR Corp. JTEKT Corp. Kaneka Corp. Kansai Paint Co., Ltd. Kansai Urban Banking Corp. Keihin Corp. Kenedix, Inc. (NON) Kobayashi Pharmaceutical Co., Ltd. Komori Corp. Kose Corp. Kuroda Electric Co., Ltd. Leopalace21 Corp. (NON) (S) Makino Milling Machine Co., Ltd. (NON) Mandom Corp. Meitec Corp. (NON) Mirait Holdings Corp. (NON) Mitsubishi Tanabe Pharma Musashino Bank, Ltd. (The) Nifco, Inc. Nihon Kohden Corp. Nihon Parkerizing Co., Ltd. Nippon Electric Glass Co., Ltd. Nippon Konpo Unyu Soko Co. Nippon Thompson Co., Ltd. Nishimatsuya Chain Co., Ltd. Nissin Kogyo Co., Ltd. Nitto Denko Corp. NOK Corp. NTT Urban Development Corp. Okinawa Electric Power Co., Inc. (The) Ono Pharmaceutical Co., Ltd. Pacific Metals Co., Ltd. Sanwa Holdings Corp. Seikagaku Corp. Shin-Etsu Polymer Co., Ltd. Shinko Electric Industries Sohgo Security Services Co., Ltd. Stanley Eelctric Co., Ltd. Suruga Bank, Ltd. (The) Suzuken Co., Ltd. Taikisha, Ltd. Tamron Co., Ltd. Tokai Rika Co., Ltd. Tokai Tokyo Securities Co., Ltd. Tokyu Land Corp. Toppan Forms Co., Ltd. Toshiba Machine Co., Ltd. Toyoda Gosei Co., Ltd. Toyota Boshoku Corp. Trend Micro, Inc. Yamaha Corp. Yamaha Motor Co., Ltd. (NON) Yamato Kogyo Co., Ltd. Mexico (0.8%) CEMEX SAB de CV (Units) (NON) Grupo Financiero Banorte SA de CV Netherlands (2.7%) Aalberts Industries NV Arcadis NV Hunter Douglas NV (S) Koninklijke BAM Groep NV Mediq NV Ordina NV (NON) 570,051 2,286,289 SNS Reaal (NON) 371,660 1,493,508 USG People NV (NON) 226,147 3,976,040 Vastned Offices (Industrial) NV (R) 126,921 1,771,647 Norway (2.9%) DNO International ASA (NON) (S) 3,427,000 4,377,363 Petroleum Geo-Services ASA (NON) 374,600 4,555,252 Schibsted ASA 129,200 3,156,810 Ship Finance International, Ltd. (S) 209,271 4,543,273 Sparebank 1 SR Bank 618,534 5,436,675 Subsea 7, Inc. (NON) 155,200 3,261,440 TGS Nopec Geophysical Co. ASA 340,825 5,837,532 Veidekke ASA 341,400 2,626,366 Portugal (0.2%) Banco BPI SA (S) 1,119,799 2,023,421 Russia (0.3%) Oriflame Cosmetics SA SDR (S) 65,389 3,415,812 Singapore (1.1%) Great Eastern Holdings, Ltd. 219,000 2,603,297 Neptune Orient Lines, Ltd. (NON) 2,598,000 4,260,747 Raffles Education Corp., Ltd. (NON) 13,377,000 2,734,669 Straits Asia Resources, Ltd. 1,579,000 3,212,995 South Africa (0.7%) African Rainbow Minerals, Ltd. 98,046 2,579,434 Aquarius Platinum, Ltd. 423,714 2,155,931 Massmart Holdings, Ltd. 201,988 3,985,416 South Korea (2.8%) Busan Bank 267,940 3,160,349 Cheil Communications, Inc. 170,773 1,937,211 Daegu Bank 400,190 4,981,820 Daelim Industrial Co., Ltd. 57,275 5,351,518 GS Home Shopping, Inc. 41,983 3,801,536 Halla Climate Control 265,460 4,295,672 LG Fashion Corp. 174,340 4,717,207 NHN Corp. (NON) 30,735 5,196,492 Spain (0.6%) Fomento de Construcciones y Contratas SA (S) 142,343 3,245,175 Gestevision Telecinco SA (S) 450,231 4,276,822 Sweden (2.2%) AF AB Class B 168,120 3,041,595 Cardo AB 94,300 3,714,370 Eniro AB (Rights) (F)(NON) 3,540,500 1,276,038 Eniro AB (NON) (S) 3,540,500 317,748 Intrum Justita AB 328,581 4,353,151 Meda AB Class A 426,800 3,198,074 Modern Times Group AB Class B 73,805 5,398,891 Trelleborg AB Class B 533,975 5,161,181 Switzerland (5.9%) Adecco SA 103,271 5,882,818 Baloise Holding AG Class R 50,786 4,333,199 Banque Cantonale Vaudoise (BCV) 19,394 8,795,684 Bucher Industries AG 38,885 6,007,650 Ferrexpo PLC 768,851 4,175,756 Forbo Holding AG 8,215 4,421,729 Georg Fischer AG (NON) 17,993 8,832,846 Helvetia Patria Holding 6,884 2,295,238 Logitech International SA (NON) (S) 326,491 6,248,320 Nobel Biocare Holding AG 200,172 3,330,048 Partners Group Holding AG 60,350 10,527,037 Sika AG 2,102 4,190,381 Taiwan (3.5%) Coretronic Corporation 2,413,000 3,438,457 Greatek Electronics, Inc. 3,379,640 3,251,511 Kinsus Interconnect Technology Corp. 1,489,000 4,485,670 Largan Precision Co., Ltd. 132,000 2,917,846 Lite-On Technology Corp. 3,766,793 4,880,032 Novatek Microelectronics Corp., Ltd. 1,684,780 5,324,102 Powertech Technology, Inc. 746,000 2,357,236 Radiant Opto-Electronics Corp. 3,163,166 5,495,938 Richtek Technology Corp. 337,050 3,000,715 TSRC Corp. 1,520,000 2,882,236 Wistron Corp. 1,322,829 2,664,778 United Arab Emirates (0.4%) Dragon Oil PLC (NON) 748,091 5,102,054 United Kingdom (15.0%) Aegis Group PLC 2,852,850 5,863,668 Amdocs, Ltd. (NON) 172,375 4,481,750 Amlin PLC 629,060 3,678,058 Ashmore Group PLC 1,111,190 5,884,526 Ashtead Group PLC 2,991,341 6,097,083 Aveva Group PLC 187,452 4,378,223 Barratt Developments PLC (NON) 2,460,736 2,684,044 Bellway PLC 218,424 1,748,155 BlueBay Asset Management 695,545 5,232,133 Brit Insurance Holdings PLC (NON) 34,849 559,998 Charter International PLC 339,545 3,618,989 Close Brothers Group PLC 295,213 3,645,232 Davis Service Group PLC 795,369 4,846,129 Debenhams PLC (NON) 2,497,219 2,741,336 Enterprise Inns PLC (NON) 1,368,991 2,310,715 Firstgroup PLC 592,927 3,340,306 Halfords Group PLC 667,607 4,251,681 Hargreaves Lansdown, PLC 781,250 5,998,484 Hays PLC 2,141,482 3,607,931 Holidaybreak PLC 499,327 2,254,756 Home Retail Group PLC 804,101 2,524,164 Inchcape PLC (NON) 699,613 3,533,908 Informa PLC 502,560 3,093,366 Interserve PLC 841,641 2,529,302 JKX Oil & Gas PLC 1,010,518 4,860,472 Kazakhmys PLC 256,730 5,540,594 Keller Group PLC 228,479 1,841,082 Kier Group PLC 138,158 2,723,493 Man Group PLC 507,844 2,094,734 Meggitt Holdings PLC 863,204 4,361,588 Michael Page International PLC 683,133 5,070,688 Morgan Sindall PLC 227,277 2,211,831 National Express Group PLC (NON) 988,382 3,433,530 Next PLC 217,509 6,807,534 Persimmon PLC (NON) 427,929 2,256,187 Rathbone Brothers 306,033 4,860,545 Redrow PLC (NON) 1,936,696 3,148,317 Savills PLC 1,031,370 5,474,671 Schroders PLC 249,017 6,188,400 Segro PLC (R) 429,708 1,828,646 SIG PLC (NON) 1,286,806 2,226,095 Spectris PLC 141,733 2,518,101 Speedy Hire PLC 5,693,221 2,504,338 Taylor Wimpey PLC (NON) 6,398,238 2,372,118 Thomas Cook Group PLC 787,442 2,284,273 Travis Perkins PLC 288,340 3,627,712 Vedanta Resources PLC 167,895 5,191,986 Wolseley PLC (NON) 164,635 4,399,020 United States (0.8%) Aspen Insurance Holdings, Ltd. (S) 189,014 5,462,505 Axis Capital Holdings, Ltd. 62,562 2,210,941 Herbalife, Ltd. 33,100 2,271,660 Total common stocks (cost $1,006,018,509) U.S. TREASURY OBLIGATIONS (%)(a)(i) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 $259,558 $283,505 Total U.S. treasury obligations (cost $283,505) SHORT-TERM INVESTMENTS (3.9%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 40,284,859 $40,284,859 Putnam Money Market Liquidity Fund 0.19% (e) 2,614,978 2,614,978 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEGSF) $1,114,000 1,112,117 U.S. Treasury Bills, for an effective yield of 0.21%, June 2, 2011 (SEGSF) 1,290,000 1,288,233 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.23%, March 10, 2011 (SEGSF) 829,000 828,610 U.S. Treasury Bills, for an effective yield of 0.25%, December 16, 2010 130,000 129,987 Total (cost $46,259,217) TOTAL INVESTMENTS Total investments (cost $1,052,561,231) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $479,830,288) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America Australian Dollar Sell 12/15/10 $2,489,037 $2,553,550 $64,513 British Pound Buy 12/15/10 1,469,612 1,467,878 1,734 Canadian Dollar Buy 12/15/10 4,583,534 4,630,047 (46,513) Euro Buy 12/15/10 16,085,556 17,146,945 (1,061,389) Norwegian Krone Sell 12/15/10 6,859,249 7,265,061 405,812 Swedish Krona Buy 12/15/10 1,256,931 1,326,272 (69,341) Barclays Bank PLC British Pound Buy 12/15/10 2,853,124 2,934,657 (81,533) Euro Buy 12/15/10 7,180,847 7,656,683 (475,836) Japanese Yen Sell 12/15/10 9,066,206 9,396,828 330,622 Norwegian Krone Buy 12/15/10 278,251 294,995 (16,744) Swedish Krona Sell 12/15/10 4,022,919 4,249,000 226,081 Citibank, N.A. Australian Dollar Buy 12/15/10 3,883,074 3,984,164 (101,090) British Pound Sell 12/15/10 3,803,957 3,912,223 108,266 Danish Krone Sell 12/15/10 9,083,859 9,794,839 710,980 Euro Buy 12/15/10 21,637,633 23,069,778 (1,432,145) Hong Kong Dollar Sell 12/15/10 3,163,592 3,168,168 4,576 Norwegian Krone Sell 12/15/10 623,551 661,130 37,579 Singapore Dollar Buy 12/15/10 702,131 717,655 (15,524) Swedish Krona Buy 12/15/10 1,748,625 1,847,200 (98,575) Swiss Franc Buy 12/15/10 2,138,260 2,192,810 (54,550) Credit Suisse AG Australian Dollar Sell 12/15/10 1,169,304 1,199,964 30,660 British Pound Buy 12/15/10 1,262,536 1,298,064 (35,528) Canadian Dollar Buy 12/15/10 3,183,015 3,216,710 (33,695) Euro Buy 12/15/10 8,777,617 9,360,072 (582,455) Japanese Yen Sell 12/15/10 18,613,221 19,289,607 676,386 Norwegian Krone Sell 12/15/10 12,919,784 13,706,616 786,832 Swedish Krona Buy 12/15/10 82,818 87,615 (4,797) Deutsche Bank AG Australian Dollar Buy 12/15/10 1,708,127 1,748,676 (40,549) British Pound Sell 12/15/10 5,324,014 5,475,372 151,358 Canadian Dollar Buy 12/15/10 8,381,572 8,467,712 (86,140) Euro Buy 12/15/10 12,398,871 13,216,569 (817,698) Swedish Krona Buy 12/15/10 2,125,433 2,245,166 (119,733) Swiss Franc Buy 12/15/10 2,623,000 2,691,940 (68,940) Goldman Sachs International Australian Dollar Buy 12/15/10 4,321,227 4,436,023 (114,796) British Pound Sell 12/15/10 931,683 958,122 26,439 Euro Sell 12/15/10 20,107,725 21,435,363 1,327,638 Japanese Yen Sell 12/15/10 6,737,579 6,779,084 41,505 Norwegian Krone Buy 12/15/10 3,084,148 3,268,659 (184,511) Swedish Krona Buy 12/15/10 1,938,311 2,047,656 (109,345) HSBC Bank USA, National Association Australian Dollar Buy 12/15/10 2,723,837 2,795,970 (72,133) British Pound Buy 12/15/10 5,749,998 5,913,761 (163,763) Euro Sell 12/15/10 12,697,672 13,539,370 841,698 Hong Kong Dollar Sell 12/15/10 835,684 837,072 1,388 Norwegian Krone Sell 12/15/10 5,923,037 6,275,656 352,619 Swiss Franc Buy 12/15/10 6,120,764 6,280,512 (159,748) JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/15/10 5,171,072 5,306,449 (135,377) British Pound Buy 12/15/10 5,264,227 5,389,670 (125,443) Canadian Dollar Buy 12/15/10 6,947,232 7,018,112 (70,880) Euro Buy 12/15/10 19,724,370 21,025,635 (1,301,265) Hong Kong Dollar Sell 12/15/10 2,293,185 2,297,203 4,018 Japanese Yen Sell 12/15/10 4,296,940 4,453,914 156,974 Norwegian Krone Buy 12/15/10 446,694 473,767 (27,073) Singapore Dollar Buy 12/15/10 1,867,298 1,907,638 (40,340) Swedish Krona Sell 12/15/10 1,635,107 1,727,818 92,711 Swiss Franc Buy 12/15/10 468,290 480,177 (11,887) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/15/10 4,944,805 5,073,949 (129,144) British Pound Sell 12/15/10 409,168 421,084 11,916 Canadian Dollar Buy 12/15/10 5,701,395 5,761,749 (60,354) Euro Sell 12/15/10 8,991,864 9,585,632 593,768 Israeli Shekel Buy 12/15/10 2,883,993 2,933,958 (49,965) Japanese Yen Sell 12/15/10 7,765,935 8,048,839 282,904 Swedish Krona Sell 12/15/10 387,047 409,494 22,447 Swiss Franc Buy 12/15/10 3,964,559 4,069,259 (104,700) State Street Bank and Trust Co. Australian Dollar Buy 12/15/10 1,650,409 1,693,560 (43,151) Canadian Dollar Buy 12/15/10 4,033,326 4,074,950 (41,624) Euro Buy 12/15/10 3,880,119 4,136,338 (256,219) Israeli Shekel Buy 12/15/10 2,883,966 2,940,557 (56,591) Norwegian Krone Sell 12/15/10 7,028,692 7,453,180 424,488 Swedish Krona Sell 12/15/10 2,589,090 2,734,263 145,173 UBS AG Australian Dollar Buy 12/15/10 3,889,402 3,992,361 (102,959) British Pound Buy 12/15/10 2,705,836 2,782,865 (77,029) Canadian Dollar Buy 12/15/10 7,762,260 7,847,057 (84,797) Euro Sell 12/15/10 24,489,444 26,108,838 1,619,394 Israeli Shekel Buy 12/15/10 2,883,966 2,932,836 (48,870) Norwegian Krone Buy 12/15/10 7,552,637 8,004,253 (451,616) Swedish Krona Buy 12/15/10 2,667,137 2,817,364 (150,227) Swiss Franc Buy 12/15/10 9,172 9,411 (239) Westpac Banking Corp. Australian Dollar Sell 12/15/10 1,431,525 1,466,374 34,849 British Pound Buy 12/15/10 4,957,040 5,097,200 (140,160) Canadian Dollar Buy 12/15/10 8,235,760 8,327,084 (91,324) Euro Buy 12/15/10 21,924,464 23,368,854 (1,444,390) Japanese Yen Sell 12/15/10 12,598,751 12,817,382 218,631 Total Key to holding's abbreviations ADR American Depositary Receipts SDR Swedish Depositary Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,176,064,532. (b) The aggregate identified cost on a tax basis is $1,060,773,793, resulting in gross unrealized appreciation and depreciation of $274,703,580 and $118,867,209, respectively, or net unrealized appreciation of $155,836,371. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $37,776,063 which includes an amount for a security that is deemed worthless at period end. The fund received cash collateral of $40,284,859 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,132 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $62,826,149 and $60,272,313, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $5,231,364 to cover certain derivatives contracts. ADR or SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 18.0% Consumer cyclicals 17.9 Capital goods 16.5 Basic materials 15.1 Technology 11.9 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depositary Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to manage foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,051,409 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,425,735 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,684,041. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $ $60,872,926 $ Austria 16,462,232 Belgium 8,184,420 Brazil 4,402,944 Bermuda 4,214,009 Canada 76,332,820 China 4,506,909 23,377,057 Denmark 17,640,300 Finland 10,297,471 France 60,879,506 Germany 53,548,303 Greece 8,539,191 Hong Kong 17,375,252 India 10,288,659 Indonesia 1,883,789 Ireland 13,822,004 Italy 38,636,788 Japan 267,568,386 Mexico 9,741,186 Netherlands 31,786,161 Norway 33,794,711 Portugal 2,023,421 Russia 3,415,812 Singapore 12,811,708 South Africa 6,564,850 2,155,931 South Korea 33,441,805 Spain 7,521,997 Sweden 25,185,010 1,276,038 Switzerland 69,040,706 Taiwan 40,698,521 United Arab Emirates 5,102,054 United Kingdom 176,729,892 United States 9,945,106 Total common stocks U.S. Treasury Obligations 283,505 Short-term investments 2,614,978 43,643,806 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(1,358,736) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $9,733,959 $11,092,695 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (93.7%)(a) Shares Value Aerospace and defense (0.3%) Innovative Solutions & Support, Inc. (NON) 104,405 $577,360 Airlines (1.1%) Hawaiian Holdings, Inc. (NON) 79,072 624,669 SkyWest, Inc. 85,000 1,376,150 Banking (11.3%) Bancorp, Inc. (NON) 181,700 1,562,620 Bond Street Holdings, LLC 144A Class A (F)(NON) 22,389 458,975 Brookline Bancorp, Inc. 93,200 916,156 Columbia Banking Systems, Inc. 49,396 861,466 Danvers Bancorp, Inc. 55,234 842,319 ESSA Bancorp, Inc. 57,787 759,899 First Citizens BancShares, Inc. Class A 5,800 1,008,562 First Financial Bancorp 80,900 1,336,468 First Midwest Bancorp, Inc. 53,168 498,184 First of Long Island Corp. (The) 44,977 1,158,608 Lakeland Financial Corp. 26,800 560,388 Metro Bancorp, Inc. (NON) 105,549 1,060,767 Oritani Financial Corp. 111,994 1,257,693 PacWest Bancorp 60,923 1,035,691 Popular, Inc. (Puerto Rico) (NON) 245,500 707,040 Provident Financial Services, Inc. 58,700 808,886 Provident New York Bancorp 91,200 854,544 SVB Financial Group (NON) 24,700 1,109,771 Trustmark Corp. (S) 53,133 1,133,858 United Financial Bancorp, Inc. 68,700 1,018,821 Washington Federal, Inc. 39,623 584,835 Whitney Holding Corp. 71,320 669,695 Beverage (0.6%) Cott Corp. (Canada) (NON) 133,700 1,109,710 Biotechnology (0.3%) Viropharma, Inc. (NON) 37,900 585,555 Broadcasting (0.2%) UniTek Global Services, Inc. (NON) 67,206 303,771 Capital goods (1.3%) Commercial Vehicle Group, Inc. (NON) 95,300 1,350,401 Stoneridge, Inc. (NON) 68,691 892,983 Chemicals (3.9%) A. Schulman, Inc. 44,399 899,080 Innophos Holdings, Inc. 39,700 1,352,182 Koppers Holdings, Inc. 28,800 823,680 OM Group, Inc. (NON) 32,800 1,233,280 Omnova Solutions, Inc. (NON) 132,600 1,164,228 PolyOne Corp. (NON) 47,500 591,850 RPM International, Inc. 46,300 948,224 Coal (0.7%) James River Coal Co. (NON) (S) 49,600 987,040 Penn Virginia Corp. 24,900 394,914 Commercial and consumer services (3.1%) Aaron's, Inc. (S) 71,250 1,422,150 Alliance Data Systems Corp. (NON) (S) 16,100 1,015,588 Deluxe Corp. 75,700 1,604,083 Ennis Inc. 41,400 706,698 Schawk, Inc. 39,964 716,954 Communications equipment (1.3%) Ceragon Networks, Ltd. (Israel) (NON) (S) 107,500 1,145,950 Netgear, Inc. (NON) 31,700 1,007,426 Powerwave Technologies, Inc. (NON) 43,263 91,285 Components (0.8%) Oplink Communications, Inc. (NON) 78,763 1,361,812 Computers (2.8%) Quantum Corp. (NON) 366,100 1,328,943 SMART Modular Technologies (WWH), Inc. (NON) 182,054 1,019,502 Smith Micro Software, Inc. (NON) 110,200 1,646,388 TeleCommunication Systems, Inc. Class A (NON) 228,300 1,063,878 Construction (0.6%) Tutor Perini Corp. 55,400 1,055,370 Consumer goods (0.5%) Newell Rubbermaid, Inc. 49,800 835,146 Consumer services (0.9%) Geo Group, Inc. (The) (NON) 38,800 935,080 Stamps.com, Inc. (NON) 55,078 724,826 Distribution (1.2%) Core-Mark Holding Co., Inc. (NON) 25,400 919,480 Spartan Stores, Inc. 72,636 1,188,325 Electric utilities (4.7%) Avista Corp. 83,100 1,775,847 CMS Energy Corp. 75,600 1,358,532 Great Plains Energy, Inc. 64,700 1,206,655 UIL Holdings Corp. 53,695 1,577,022 UniSource Energy Corp. 72,400 2,546,308 Electronics (2.1%) EnerSys (NON) 39,950 1,206,091 Multi-Fineline Electronix, Inc. (NON) 44,862 1,045,285 TTM Technologies, Inc. (NON) 113,122 1,499,432 Energy (oil field) (1.1%) Helix Energy Solutions Group, Inc. (NON) 63,600 892,308 Tidewater, Inc. (S) 21,900 1,075,071 Engineering and construction (0.6%) EMCOR Group, Inc. (NON) 43,100 1,155,080 Financial (1.2%) Horizon Technology Finance Corp. (NON) 73,700 1,095,182 NewStar Financial, Inc. (NON) 129,700 1,094,668 Food (1.6%) Ruddick Corp. 23,400 860,184 Sanderson Farms, Inc. 20,900 925,034 Weiss Markets, Inc. 26,800 1,032,872 Forest products and packaging (1.8%) Buckeye Technologies, Inc. 85,400 1,701,168 Louisiana-Pacific Corp. (NON) 81,877 671,391 Universal Forest Products, Inc. 27,642 903,341 Health-care services (3.6%) Addus HomeCare Corp. (NON) 63,465 264,014 AmSurg Corp. (NON) 50,400 926,352 Ensign Group, Inc. (The) 40,900 879,759 Health Management Associates, Inc. Class A (NON) 144,448 1,287,032 ISTA Pharmaceuticals, Inc. (NON) 161,800 720,010 Providence Service Corp. (The) (NON) 73,160 1,229,820 Triple-S Management Corp. Class B (Puerto Rico) (NON) 53,400 1,025,814 Homebuilding (0.4%) M/I Homes, Inc. (NON) 56,428 650,615 Insurance (7.1%) American Equity Investment Life Holding Co. 95,467 1,048,228 Allied World Assurance Company Holdings, Ltd. (Bermuda) 30,300 1,779,822 Arch Capital Group, Ltd. (NON) (S) 17,500 1,580,250 Assured Guaranty, Ltd. (Bermuda) 37,900 644,679 Employers Holdings, Inc. 62,928 1,016,287 Hanover Insurance Group, Inc. (The) 42,300 1,915,344 HCC Insurance Holdings, Inc. 48,300 1,356,264 Horace Mann Educators Corp. 52,090 850,630 Infinity Property & Casualty Corp. 25,100 1,449,023 Reinsurance Group of America, Inc. Class A 19,800 988,614 Investment banking/Brokerage (3.0%) Cowen Group, Inc. (NON) 143,054 583,660 Duff & Phelps Corp. Class A 87,235 1,166,332 E*Trade Financial Corp. (NON) 52,080 768,180 Investment Technology Group, Inc. (NON) 48,300 710,010 SWS Group, Inc. 50,039 260,203 TradeStation Group, Inc. (NON) 170,575 1,084,857 Waddell & Reed Financial, Inc. Class A 23,500 723,800 Machinery (2.6%) Applied Industrial Technologies, Inc. 34,200 1,021,896 Cascade Corp. 29,649 1,082,781 DXP Enterprises, Inc. (NON) 63,000 1,355,760 H&E Equipment Services, Inc. (NON) 117,600 1,170,120 Manufacturing (1.5%) Exide Technologies (NON) 171,300 1,401,234 General Cable Corp. (NON) 37,000 1,213,230 Medical technology (1.3%) Cutera, Inc. (NON) 115,505 809,690 Palomar Medical Technologies, Inc. (NON) 74,017 921,512 Vital Images, Inc. (NON) 47,800 641,476 Metals (0.5%) Horsehead Holding Corp. (NON) 82,328 957,475 Natural gas utilities (2.1%) Energen Corp. 35,600 1,551,092 Southwest Gas Corp. 64,500 2,259,435 Oil and gas (4.0%) Cabot Oil & Gas Corp. Class A 29,600 1,035,112 Petroquest Energy, Inc. (NON) (S) 74,055 513,201 Pioneer Drilling Co. (NON) 140,225 960,541 Rex Energy Corp. (NON) (S) 63,800 756,030 Rosetta Resources, Inc. (NON) 37,008 1,325,627 SM Energy Co. 32,600 1,619,894 Swift Energy Co. (NON) 25,700 937,793 Pharmaceuticals (0.8%) Questcor Pharmaceuticals, Inc. (NON) (S) 98,300 1,399,792 Publishing (0.3%) McClatchy Co. (The) Class A (NON) (S) 167,600 529,616 Railroads (0.3%) RailAmerica, Inc. (NON) 40,800 505,920 Real estate (4.6%) Apartment Investment & Management Co. Class A (R) 24,000 578,880 Campus Crest Communities, Inc. (NON)(R) 56,251 709,325 Chimera Investment Corp. (R) 242,400 969,600 Entertainment Properties Trust (R) 24,400 1,129,720 Essex Property Trust, Inc. (R) 4,300 476,612 LaSalle Hotel Properties (R) 35,100 835,380 MFA Financial, Inc. (R) 73,060 595,439 One Liberty Properties, Inc. (R) 41,270 631,844 PS Business Parks, Inc. (R) 20,700 1,072,674 Taubman Centers, Inc. (R) 15,300 742,509 Winthrop Realty Trust (R) 44,589 533,730 Restaurants (2.0%) Denny's Corp. (NON) 375,700 1,375,062 DineEquity, Inc. (NON) 16,900 902,798 Domino's Pizza, Inc. (NON) 90,329 1,334,159 Retail (6.6%) Charming Shoppes, Inc. (NON) (S) 197,900 753,010 Dress Barn, Inc. (NON) 36,200 894,140 Express, Inc. (NON) (S) 56,088 845,807 Gordmans Stores, Inc. (NON) 74,700 953,172 Haverty Furniture Cos., Inc. 21,200 254,612 Iconix Brand Group, Inc. (NON) 51,200 956,416 Jos. A. Bank Clothiers, Inc. (NON) 13,400 603,536 K-Swiss, Inc. Class A (NON) (S) 68,400 856,368 Kenneth Cole Productions, Inc. Class A (NON) 56,731 767,570 Lithia Motors, Inc. Class A 59,700 773,712 OfficeMax, Inc. (NON) 55,100 941,659 Pier 1 Imports, Inc. (NON) (S) 46,454 453,391 Stage Stores, Inc. 70,200 1,062,126 Steven Madden, Ltd. (NON) 15,094 683,004 Talbots, Inc. (The) (NON) 82,082 943,943 Schools (0.8%) Career Education Corp. (NON) 28,400 505,236 Grand Canyon Education, Inc. (NON) (S) 21,700 413,168 Lincoln Educational Services Corp. (NON) 31,000 454,460 Semiconductor (1.6%) Atmel Corp. (NON) 82,300 855,097 Cymer, Inc. (NON) 22,199 845,116 Pericom Semiconductor Corp. (NON) 110,500 1,103,895 Shipping (0.4%) Scorpio Tankers, Inc. (Monaco) (NON) (S) 72,750 723,863 Technology (0.6%) Electro Scientific Industries, Inc. (NON) 69,200 1,033,848 Technology services (1.7%) BancTec, Inc. 144A (F)(NON) 160,833 482,499 CSG Systems International, Inc. (NON) 46,900 882,658 Web.com Group, Inc. (NON) 211,997 1,715,056 Telecommunications (1.3%) Cogent Communications Group, Inc. (NON) (S) 106,200 1,282,896 NTELOS Holdings Corp. 60,300 1,023,894 Textiles (0.7%) Phillips-Van Heusen Corp. 19,164 1,300,086 Transportation (0.5%) Orion Marine Group, Inc. (NON) 60,900 818,496 Trucks and parts (1.4%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 89,800 964,452 ArvinMeritor, Inc. (NON) 81,800 1,460,127 Total common stocks (cost $143,273,849) INVESTMENT COMPANIES (1.4%)(a) Shares Value American Capital, Ltd. (NON) (S) 133,800 $962,022 Hercules Technology Growth Capital, Inc. 151,018 1,507,160 Total investment companies (cost $2,462,119) SHORT-TERM INVESTMENTS (13.3%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 15,241,915 $15,241,915 Putnam Money Market Liquidity Fund 0.19% (e) 8,432,533 8,432,533 Total short-term investments (cost $23,674,448) TOTAL INVESTMENTS Total investments (cost $169,410,416)(b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $178,367,412. (b) The aggregate identified cost on a tax basis is $172,777,887, resulting in gross unrealized appreciation and depreciation of $31,071,860 and $10,501,568, respectively, or net unrealized appreciation of $20,570,292. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $14,647,875. The fund received cash collateral of $15,241,915 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,155 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,753,543 and $38,704,141, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $12,301,269 $ $ Capital goods 13,645,424 Communication services 2,306,790 Consumer cyclicals 19,992,027 Consumer staples 13,515,540 Energy 10,497,531 Financial 48,138,017 458,975 Health care 10,690,826 Technology 18,851,662 482,499 Transportation 4,049,098 Utilities and power 12,274,891 Total common stocks Investment companies 2,469,182 Short-term investments 8,432,533 15,241,915 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
